USCA4 Appeal: 21-7515      Doc: 6        Filed: 01/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7515


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MURACE HEWITT, a/k/a British,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:12-cr-00022-JPJ-PMS-5)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Murace Hewitt, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7515         Doc: 6     Filed: 01/25/2022    Pg: 2 of 2




        PER CURIAM:

              Murace Hewitt appeals from the district court’s order denying his motion for

        compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

        the record, we conclude that the district court did not abuse its discretion in denying

        Hewitt’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021) (stating standard of review). Accordingly, we affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2